Citation Nr: 0408397	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected arthritis of the right knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia patella, right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1988.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

In his March 2000 Notice of Disagreement, the veteran, in 
addition to disagreeing with the 10 percent ratings assigned, 
asserted that he was also entitled to an earlier effective 
date for the reinstatement of compensation benefits.  In May 
2000, the RO issued an Statement of the Case as to the issues 
of an increased rating for the service-connected 
chondromalacia, right knee and an increased rating for the 
service-connected arthritis of the right knee.  The veteran 
thereafter perfected his appeal as to those issues by 
submitted a VA Form 9 which was received at the RO in June 
2000.  In January 2003, the RO issued an Statement of the 
Case as to the issue of entitlement to an earlier effective 
date for the reinstatement of compensation benefits for the 
service-connected knee disability.  The veteran, however, 
never perfected his appeal as to that issue.  As such, the 
issue of entitlement to an earlier effective date for the 
reinstatement of compensation benefits for the service-
connected right knee disability is not in appellate status 
and before the Board at this time.  


FINDING OF FACT

The veteran's service-connected chondromalacia of the right 
knee is manifested by slight instability and degenerative 
arthritis productive of a functional limitation of a 
noncompensable degree due to pain.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for chondromalacia, right knee, are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO, to include a letter dated in 
October 2003, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Hence, the Board finds that VA 
has fulfilled any duty to notify the veteran as to the laws 
and regulations governing his appeal, to provide notice as to 
the type of evidence necessary to reopen the claims, notice 
of the veteran's responsibility to provide evidence, and 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Moreover, because, as explained herein below, as there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, any failure to fulfill the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.

Examinations and treatment records have been associated with 
the claims file.  The veteran was scheduled for VA 
examinations in conjunction with his appeal.  The veteran 
failed to report to VA examinations scheduled in February 
2001 and in July 2001, and he did not provide good cause for 
his failure to report to the scheduled examination.  Although 
VA has a duty to assist the appellant in the development of 
his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a service-connection 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  As 
the disability rating claims involving the right knee were 
filed in 1999 and the initial adverse rating decision in 
question was rendered nearly one year prior to the enactment 
of the VCAA, a VCAA notice simply could not have been 
provided the appellant prior to the initial unfavorable RO 
decision on the increased rating claims.  Thus, a pre-
adjudication VCAA notice was not possible in the instant 
case.  Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

II.  Factual Background

Historically, a March 1988 rating decision granted service 
connection for right knee chondromalacia, status post 
arthroscopy and loose body removal.  An initial 20 percent 
rating was assigned, effective on January 24, 1988.  

Treatment records show that the veteran underwent a right 
knee arthroscopy in November 1996.  VA examination in 
November 1996, subsequent to the arthroscopy, noted that the 
veteran had a moderate amount of effusion with markedly 
decreased range of motion of the knee.  There was pain on all 
ranges of motion.  The examiner was unable to assess the 
stability of the knee since the knee was extremely painful to 
touch and because the veteran was still acutely 
postoperative.  The examiner noted that other arthroscopic 
procedures were being contemplated and that his recovery 
would be long and drawn out.  

In a January 1997 rating decision, the RO increased the 
disability rating for the service-connected right knee 
condition to 30 percent.  

A VA inpatient discharge summary showed that the veteran was 
admitted for one week in March 1997 for a right patellar 
realignment procedure known as a Fulkerson osteotomy.  The 
discharge diagnosis was that of right chondromalacia patella.  
The 30 percent rating was confirmed and continued in a 
September 1997 rating decision.

In December 1997, the veteran failed to appear to a VA 
examination scheduled for the purposes of reviewing the 
current nature, extent and severity of the veteran's service-
connected right knee disability.  

In April 1998, the RO notified the veteran that his 
compensation was being stopped as of May 1, 1998 for failure 
to report to the required examination.

In June 1999, the veteran submitted a claim requesting that 
his compensation be reinstated, asserting that his service-
connected right knee disability had worsened.  

The veteran appeared for a VA examination in October 1999.  
He complained of constant pain in his right knee.  He 
reported that he took two Tylenol tablets, three times daily.  
The veteran complained that his right knee had a tendency to 
give way and swell.  He reported experiencing frequent 
catches in his right knee.  

On examination, the veteran walked with an antalgic limp, 
favoring the right lower extremity.  The right knee had a 
normal contour except for a very prominent anterior tibial 
tubercle.  He denied any previous surgery, such as a Marquet 
procedure, on his patellar tendon.  There was an old healed 
incision over the lateral aspect of the knee, which was 
approximately 8 inches long.  There was no localized 
tenderness or masses about the knee, and there was no 
evidence of any joint effusion.  The range of motion about 
the right knee was from 0 degrees extension to 100 degrees 
flexion.  He had marked subpatellar crepitation on flexion 
and extension movements, and a Grade I anterior cruciate 
ligament laxity.  However, the collateral ligaments were 
intact.  Both knees measured 37 centimeters in circumference.  
His right quadriceps measured 43 centimeters in 
circumference, compared to the left which measured 45 
centimeters in circumference.  His reflexes, circulation, and 
sensation were intact in the right lower extremity.  The 
diagnoses were status postoperative osteotomy, right proximal 
tibia, and chondromalacia, right knee.  

X-ray studies from October 1999 showed significant changes in 
the proximal tibia.  There were two screws transfixed in the 
bone and early arthritic changes were noted with decreased 
joint space as well as spurs in the patella.  There was no 
evidence of fracture, dislocation, or acute process.  The 
impression was that of significant changes and early 
osteoarthritis.  

In a November 1999 rating decision, the RO assigned a 10 
percent rating for the service-connected arthritis of the 
right knee and assigned a separate 10 percent evaluation for 
instability of the right knee, both effective from June 24, 
1999, the date on which the RO received the veteran's claim 
for increase.  

In the veteran's June 2000 VA Form 9, the veteran asserted 
that the October 1999 VA examiner did not have the complete 
medical record when the examination was conducted.  

The veteran testified at a personal hearing before the RO in 
January 2001, that his right knee pain kept him awake at 
night.  He reported swelling in the knee every day.  The 
veteran also testified that his knee gave out.  He reported 
that he wore a knee brace and had to ice his knee regularly.  
The veteran testified that in order to put weight on the 
right knee it must be kept in a locked position, or it would 
give way.  He stated that his right knee locked up, was 
stiff, and there was a grinding sound when he moved the knee.  

In light of the veteran's contentions and hearing testimony, 
additional outpatient treatment records were obtained and the 
RO scheduled the veteran for a subsequent VA examination.  
The outpatient treatment records reflect that the veteran was 
treated at a VA orthopedic clinic in May 2000.  Examination 
of the knee revealed a healed anterolateral incision.  There 
was no effusion.  Ligaments were intact.  There was marked 
subpatellar crepitation, but no quadricep atrophy.  X-rays of 
the right knee showed no change since October 1999.

The record shows that the veteran failed to report for a 
scheduled VA examination in February 2001.  In a February 
2001 Report of Contact, the RO noted that the veteran called 
and requested that he be rescheduled for a VA examination.  
The veteran was thereafter provided notice in June 2001 that 
VA examinations were scheduled for July 2001.  Nonetheless, 
the veteran failed to report to the VA examinations scheduled 
for July 2001.  

III.  Legal Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2003).  However, when the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id. 

A.  Arthritis, Right knee

The veteran contends that he is entitled to higher 
compensation for his service-connected arthritis of the right 
knee.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.

Flexion limited to 45 degrees and extension limited to 10 
degrees warrants a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  A 20 percent rating is 
warranted for limitation of motion characterized by flexion 
limited to 30 degrees or extension limited to 15 degrees.  
Id.  The next higher evaluation of 30 percent is warranted 
for flexion to 15 degrees and extension to 20 degrees.  Id.  
Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2003).

The veteran's range of motion of the right knee at the 
October 1999 VA examination was from 0 degrees extension to 
100 degrees flexion.  Accordingly, a rating in excess of 10 
percent under is not for assignment under the provisions of 
Diagnostic Codes 5260, 5261.  

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected arthritis.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

From a functional point of view, it is clear that the 
complaints of pain are reflective of a disability picture 
that supports the assignment of a 10 percent rating for the 
service-connected arthritis based on a noncompensable 
functional limitation for the right knee.

Thus, it is the Board's opinion that an initial rating in 
excess of the currently assigned 10 percent for the service-
connected right knee disability based upon limitation of 
motion due to arthritis would not be warranted, since the 
recorded limitation of extension or flexion measurements did 
not meet the criteria for a higher evaluation under 
Diagnostic Codes 5260 or 5261.  

The Board also notes that the veteran failed to report for 
several scheduled VA examinations.  These examinations were 
needed to evaluate his knee disability in view of his 
testimony that manifestations of his right knee had increased 
since the last examination in October 1999.  Aside from the 
fact that the current evidence does not show entitlement to a 
higher evaluation, VA is required to deny a claim for 
increase when a claimant fails without good cause to report 
for a necessary VA examination.  38 C.F.R. § 3.655.

In conclusion, the preponderance of the evidence is against 
the claim to this extent and a rating in excess of 10 percent 
is not warranted for the veteran's service-connected 
arthritis of the right knee.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

B.  Chondromalacia, Right knee

The veteran contends that he is entitlement to a rating in 
excess of 10 percent for his service-connected chondromalacia 
of the right knee.  

The veteran's service-connected chondromalacia of the right 
knee is currently rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under the provisions 
of Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.

Regarding subluxation, the record is devoid of complaints or 
findings regarding recurrent subluxation.  Moreover, although 
a VA examiner noted a Grade I anterior cruciate ligament 
laxity, the most recent medical evidence of record dated in 
May 2000 did not report complaints or findings of 
instability.  

Collectively, the Board finds that this evidence indicates 
that the veteran experiences no more slight, if any, 
instability associated with his right knee chondromalacia, 
which is consistent with the current 10 percent evaluation.  

The Board also notes that the veteran failed to report for 
several scheduled VA examinations.  These examinations were 
needed to evaluate his knee disability in view of his 
testimony that manifestations of his right knee had increased 
since the last examination in October 1999.  Aside from the 
fact that the current evidence does not show entitlement to a 
higher evaluation, VA is required to deny a claim for 
increase when a claimant fails without good cause to report 
for a necessary VA examination.  38 C.F.R. § 3.655.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 10 percent for the 
service-connected right knee chondromalacia are not met.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  


ORDER

A rating in excess of 10 percent for the service-connected 
arthritis of the right knee is denied.  

A rating in excess of 10 percent for the service-connected 
chondromalacia patella, right knee is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



